     Case: 1:18-cv-07297 Document #: 71 Filed: 06/26/20 Page 1 of 1 PageID #:471

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

James Haugen, et al.
                                            Plaintiff,
v.                                                          Case No.: 1:18−cv−07297
                                                            Honorable Elaine E. Bucklo
Roundy's Illinois, LLC d/b/a Mariano's
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 26, 2020:


        MINUTE entry before the Honorable Sheila M. Finnegan: The Court has reviewed
the 6/25/2020 joint status report (JSR). By agreement, the deadline to complete fact
discovery is 11/1/2020. The parties are to file another JSR by 8/25/2020 with an update on
each issue discussed in the 6/25/2020 JSR.Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
